DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims 12 and 21 recite the identical limitation “The apparatus of claim 1, wherein the gap between the internal guide and the external guide is equal to a wall thickness of the pipe plus a clearance between the pipe and the internal guide, the external guide, or both.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the adapter, the pressure plug, or both" in lines 1-2 and line 3 and line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6, from which claim 8 depends, neither mentions the adapter, the pressure plug, or both.  For examination purposes, claim 8 is interpreted to depend on claim 7 which properly establishes an adapter and a pressure plug.
Claims 8 and 19 recites the limitation "one or more internal tubes" in line 4.  It is unclear whether the one or more internal tubes refers to the one or more internal tubes in line 2 or a separate and distinct therefrom.  For examination purposes, the one or more internal tubes in line 4 are interpreted as those referenced in line 2.  Examiners suggests amending “one or more internal tubes” in line 4 to “the one or more internal tubes”.
Claims 11 and 20 are rejected for depending on claims 8 and 19.
Claims 9 and 20 recites the limitation "the external guide pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  None of the claims from which claims 9 and 20 depend establish the apparatus having an external guide pipe.  Examiner has interpreted the external guide pipe to refer to the external guide of claim 1.
Claim 10 also recites the limitation "the external guide pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  None of the claims from which external guide pipe to refer to the external guide of claim 1.
Claim 10 recites the limitation “includes an internal guide pipe” in line 2.  It is unclear whether this internal guide pipe is referencing the internal guide pipe in line 4 of claim 7 or is separate and distinct from.  For examination purposes, the internal guide pipe in claim 10 is interpreted as the internal guide pipe of claim 7.
Claim 11 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8, from which claim 11 depends, does not establish an adapter.  For examination purposes, claim 11 is interpreted to depend on claim 7 which properly establishes an adapter.
Claims 15 reads “The apparatus of claim 143” in line 1.  It is unclear whether Applicant intends for claim 15 to depend from claim 1, 3 or 13 (see below).  For examination purposes, claim 15 is interpreted to depending on claim 3.
Claim 15 recites the limitation "wherein the distance is about 200 mm" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A distance is neither referred to in claims 1, 3 nor 13.  Hence, it is unclear what distance is being referred to in the claim.  For examination purposes, the distance is interpreted to refer to the gap in claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerrero (US 3,570,065).
Regarding claim 1, Guerrero teaches an apparatus (Figures 2-3) comprising:
a mandrel (forming sleeve 14); 
an internal guide (rod 10); 
an external guide (female die 17) extending around all or a portion of the internal guide and the external guide being concentric with the internal guide (as shown in Figures 2-3; (the female die extends around and is concentric to a portion of the rod); 
wherein a pipe (18) extends through a gap between the internal guide and the external guide (opening 19) and then over the mandrel so that the mandrel changes one or more dimensions of the pipe (Figure 2; col.2 lines 1-6, assembly to be inserted…and cause the pipe end to be belled); 
and wherein the internal guide and the external guide each have an end that is located proximate to the mandrel (as shown in Figures 2-3, both the female die and rod have an end located proximate to the forming sleeve) and a space is located between the internal guide, the external guide, or both and the mandrel that is sufficiently large so that the pipe extends space forming the bellowed portion of the pipe extends between the forming sleeve and the female die).  Examiner also notes the limitation “…but the space may be sufficiently small…” having the language may be indicates said limitation is not required and is optionally.  However, Guerrero discloses the space is sufficiently small so that the external guide, the internal guide, or both support the pipe as the pipe is being moved along the mandrel, the pipe is being expanded, or both (as shown in Figures 2-3, the pipe is shown supported by the female die and internal guide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg (US 2018/0345349 A1), in view of McConnell (US 3,030,901).
Regarding claim 1, Svedberg teaches an apparatus (Figure 1) comprising: 
a mandrel (expansion tool 60); 
an internal guide (holding element 30); 
holding element is a cylindrical piece which fits…into…the first tubular housing); 
wherein a pipe (tubular blank 100) extends through a gap between the external guide and the mandrel so that the mandrel changes one or more dimensions of the pipe (Figures 2a-2b; paragraph 0034); and 
wherein the internal guide and the external guide each have an end that is located proximate to the mandrel and a space is located between the internal guide, the external guide, or both (as shown in Figures 1-2; both the housing and holding element have an end located proximate the expansion tool, a space is formed between the holding element and the expansion tool) and the mandrel that is sufficiently large so that the pipe extends between the mandrel and the external guide, the internal guide, or both (as showing in Figure 2; the tubular blank extends between the housing and the expansion tool).  Similar to above, Examiner notes the limitation “…but the space may be sufficiently small…” having the language may be indicates said limitation is not required and is optionally.  However, as shown in Figure 2, the space is sufficiently small so that the external guide supports the pipe as the pipe is being moved along the mandrel.
Svedberg teaches all the elements of claim 1 as discussed above but does not teach the pipe extends through the gap between the internal and external guides and then over the mandrel.  However, as disclosed by Applicant, systems to expand a pipe by applying a fluid pressure within the pipe are well known and conventionally in the art (paragraph 0002 of the instant Specification).

Regarding claim 2, Svedberg, as modified by McConnell, teaches all the elements of claim 1 as discussed above and further teaches the mandrel includes one or more mandrel pipes that extend through the mandrel (conduit 72 in Figure 1 of Svedberg).  While Svedberg/McConnell, does not explicitly teach the mandrel includes a mandrel plug that blocks an end of the mandrel, Figures 1-2 of Svedberg illustrate only one end of the mandrel being supplied with fluid wherein the opposing end is block.  Furthermore, McConnell discloses one end of the internal guide being blocked (Figure 5 of McConnell).  It would have been obvious for one of ordinary skill in the art at the time filing to have provided a mandrel plug as to block an end of the mandrel as a matter of design choice, as both Svedberg and McConnell suggest doing so for expansion of the pipe.

Regarding claims 4 and 16, Svedberg, as modified by McConnell, further teaches the external guide includes one or more segments (first and second tubular housings 10, 80 in Figure 1 of Svedberg; shoes 64 in Figure 2 of McConnell).
Regarding claim 5, Svedberg, as modified by McConnell, further teaches the one or more segments are a plurality of segments that are spaced apart and an external guide gap is located between each of the plurality of segments (as shown in Figure 2 of McConnell; a gap is provided between each shoe).
Regarding claims 6 and 17, Svedberg, as modified by McConnell, further teaches the external guide includes a plurality of connection devices that connect the external guide to a mounting plate (mantle unit 62 being mounted to section 12 in Figure 2).
Regarding claim 12 and 21, Svedberg, as modified by McConnell, further teaches the gap between the internal guide and the external guide is equal to a wall thickness of the pipe plus a clearance between the pipe and the internal guide, the external guide, or both (as shown in Figures 2 and 5 of McConnell; the gap between the internal and external guides is equal to the wall thickness of the pipe along with spacing shown in Figure 2).

Regarding claim 15, Svedberg, as modified by McConnell, teaches all the elements of claim 143 [*3] as discussed above but does not disclose wherein the distance [*gap] is about 200 mm or less.  However, absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to optimize the size distance [*gap] through routine experimentation to limit or balance removal of fluid from the mandrel.

Claims 7-8, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg, in view of McConnell, as applied to claims 1 and 17 above, and further in view of Osterhagen (US 3,632,732).
Regarding claims 7 and 18, Svedberg, as modified by McConnell, teaches all the elements of claim 1 as discussed above but does not teach the internal guide includes an adapter located proximate to the mandrel and a pressure plug spaced apart from the mandrel and the adapter; and wherein an internal guide pipe extends between and connects the adapter to the pressure plug.  However, it is submitted the use of said features are well known and conventional in an apparatus for expanding pipes.

Regarding claims 8 and 19, Svedberg, as modified by McConnell and Osterhagen, teaches all the elements of claims 6 [*7] and 18 as discussed above and further teaches the adapter, the pressure plug, or both includes one or more external tubes, one or more internal tubes (118 in Figure 6 of McConnell), or both that extend through the adapter, the pressure plug, or both (as shown in Figures 5-6 of McConnell; 118 extends through inflating ring member 100); and wherein the one or more external tubes, [*the] one or more internal tubes, or both 118 extends through inflating ring member 100 in a straight line).
Regarding claim 10, Svedberg, as modified by McConnell and Osterhagen, further teaches the internal guide pipe is located within the external guide [pipe] (as shown in Figure 1 of Osterhagen in combination with Svedberg) and the internal guide extends between the adapter and the pressure plug.
Claim 11 recites the limitation “wherein an external fluid extends through the adapter and between the pipe and the mandrel so that as the pipe extends along the mandrel the external fluid moves with the pipe along the mandrel”.  It is noted movement of an external fluid through the apparatus pertains to the specific way an pipe is formed/enlarged, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Svedberg, as modified by McConnell and Osterhagen, discloses all the structural limitations of claim 11.  

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg, in view of McConnell and Osterhagen, as applied to claims 7 and 19 above, and further in view of Eygelaar (US 4,632,656).
Regarding claims 9 and 20, Svedberg, as modified by McConnell and Osterhagen, teaches all the elements of claims 7 and 19 above and further teaches the pressure plug, the adapter, or both include one or more seals that form a seal with the pipe so that fluid is retained within the internal guide (seal 102 in Figure 6 of McConnell); but does not teach the external guide [pipe] includes external fluid and the external fluid provides pressure on an inside of the pipe.  However, as disclosed by Applicant, systems to expand a pipe by applying a fluid pressure within the pipe are well known and conventionally in the art (paragraph 0002 of the instant Specification).
Eygelaar teaches an apparatus for orientating or shaping pipes (Figure 1) comprising: an internal guide (axial pipe 7, sleeve 14); an external guide (tubular casing 1) extending around all or a portion of the internal guide and the external guide being concentric with the internal guide (as shown in Figure 1); wherein a pipe (16) extends through a gap between the internal guide and the external guide (as shown in Figure 1).  Eygelaar further discloses the external guide includes a fluid, wherein the fluid provides pressure onto the pipe (col. 4, lines 17-29; fluid is introduced via pipes…in the annular chamber).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of modified Svedberg to incorporate the teachings of Eygelaar and provided the external guide with a fluid to provide pressure onto the pipe in the manner disclosed by Eygelaar, since Eygelaar provides a suitable means for achieving the desired goal. This would 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barnett (US 3,857,666) discloses an apparatus for belling ends of a conduit.
van Lenthe (US 7,069,635 B2) discloses a device for orientating a pipe using pressure fluids.
Podhorsky (US 2006/0000291 A1) discloses a device for hydraulic expansion of a tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/04/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748